Title: To Thomas Jefferson from Caesar Augustus Rodney, 1 September 1806
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                             Honored & Dear Sir,
                            
                            Wilmington Sept. 1. 1806.
                        
                        Your obliging favor of the 12 uto. I duly received, covering the Petition I had enclosed to you. I have taken
                            the earliest opportunity to obtain the signatures of judge Bedford & our District Attorney Mr. Read, who readily signed
                            the recommendation. I now enclose you the Petition in order that a pardon may be obtained.
                        Just as I was leaving New Castle yesterday morning a large French frigate came to anchor near the town. As no
                            person had come on shore from her, we could not tell where she was
                            from, or what was her [errant]. She appeared however to have been from
                            off a long cruise & to have suffered in the late storm. With great esteem, I am D. Sir 
                  Yours Very Sincrly
                        
                            C. A. Rodney
                            
                        
                    